Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3,5-8,10-16 and 18-20 are pending.

Response to Amendments/Arguments
The 35 USC 103 rejections have been withdrawn in view of the amendments and remarks dated 1/14/2022.

Allowable Subject Matter
Claims 1-3,5-8,10-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole with particular emphasis on the amendments and remarks with respect to those claims dated 1/14/2021, see particularly pages 9-10 of those remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2014/0157405 (Joll et al) - The method involves monitoring and logging a port usage in a host in a computer network. A set of host information is monitored and logged. A set of data activities in the network is monitored and logged for predetermined change in the host information and in host data flow. An alert to a user is generated based on correlation among the logged port usage, the logged host information and the logged host data flow, where a sensor platform includes a sensor to collect and export a predetermined data structure from within a firewall of the network.
US Pub. No. 2015/0229661 (Balabine et al) - The method involves passing a packet to network traffic analyzers, where the analyzers apply an analytical algorithm to information contained in the packet that is different from the analytical algorithm applied by other network traffic analyzers. Analysis results executed by the analyzers are received. The analysis results executed by the analyzers as a collection are evaluated. Determination is made to check whether evaluation result signifies a network traffic anomaly. An alert is provided if the evaluation result signifies the network traffic anomaly.
US Pub. No. 2017/0063893 (Franc et al) - The method involves labeling a group of classified network traffic records as malicious when one of the classified network traffic records in the group is malicious. A detector process is trailed on individual classified network traffic records in the labeled group of classified network traffic records to learn a flow-level model based on the labeling of the group of classified network traffic records. Malware network communications are identified between a computing device and a server utilizing a flow-level model of the detector process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452